DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-2 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, the Applicant, at pages 6-8, poses arguments against DEMPSEY related to the amendments added to the independent claims 1, 7, and 15, which are directed to the manner of transformation of the shape memory member, when the temperature exceeds a threshold, and engagement to the switch, based on the transformation.  These amendments are directed to the limitations previously-presented, in now cancelled, claims 3 and 4. These claims where rejected under 35 U.S.C. 103 as being unpatentable over DEMPSEY, in view of KRIECHBAUM.  As previously recognized, DEMPSEY discloses the use of a bimetal for actuation of a switch (par. 24, lines 1-27), is normally-closed, wherein the actuation of the switch occurs when the temperature of the bimetal associated with the switch reaches a temperature greater than a threshold of the heated air (par. 24, lines 1-27). However, it was noted DEMPSEY did not disclose that the shape memory member defines an extend position and a retracted position, so as to actuate the switch when in the extended position. KRIECHBAUM was relied upon to teach such deficiencies, as indicated at pages 6-7 of the Non-Final Office Action mailed on 7 April, 2022. At page 9 of Applicant’s reply received on 7 July, 2022, Applicant makes conclusory statements with respect to KRIECHBAUM. “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.” See MPEP §2145.  Applicant makes blanket assertions, but fails to provide a nexus between the arguments and KRIECHBAUM, such that it is unclear whether the mere statements of the second paragraph at page 9 are directed solely to KRIECHBAUM, or the rejections made under 35 U.S.C. 103. More so, the third paragraph of page 9, which does address KRIECHBAUM is devoid of any arguments and/or evidence to rebut the prima facie case of obviousness. “The arguments of counsel cannot take the place of evidence in the record.” See MPEP §2145 – I. Nonetheless, the Examiner submits reasoning was given at pages 6-7 of the Non-Final Office Action mailed 7 April, 2022, wherein it was relied upon that simple substitute of one known element for another to obtain predictable results. “The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.” “Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." Id. at 301, 213 USPQ at 536. See MPEP §2143 – I(B).  More particularly, the reasons provide substitution of the actuation of DEMPSEY for the actuation of KRIECHBAUM for the purposes of actuating the switch, based on the substitution that would have yielded nothing more than predictable results, while providing a reasonable expectation of success. As such, the Examiner maintains that the teachings of KREICHBAUM are relevant to the claim amendments, so as to render obvious within the rejections herein.
At the remainder of page 9 and page 10, of Applicant’s reply, Applicant merely set forth conclusory statements with regards to BACHINSKI and HOFSAESS. The Examiner is not persuaded by such statements.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 7 July, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-2 and 5-20 are pending.
Claims 3-4 have been cancelled.

Claim Rejections - 35 USC § 112
Applicant has amended claim 1 to recite “the furnace system”. This overcomes the rejection(s) of claims 1-6 set forth at pages 2-3 of the Non-Final Office Action mailed on 7 April, 2022. As such, the above-referenced rejection(s) under 35 U.S.C. 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-11, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMPSEY (US 2017/0067660 A1 – published 9 March, 2017), in view of KRIECHBAUM (US 2,862,666 – published 22 December, 1954).
As to claim 1, DEMPSEY discloses a furnace system (14 with controller, 12; par. 21, lines 1-7), comprising:
a burner (42; par. 22, lines 4-7) configured to receive and ignite a supply of combustible gas and produce a heated air (par. 22, lines 4-11), the heated air defining a temperature (par. 24, lines 5-21); and
a limit switch assembly (combination of limit switch, 72, and control board, 24) configured to sense the temperature of the heated air (par. 24, lines 1-27), the limit switch assembly comprising:
a switch (72) communicatively connected to a control board (24) of the furnace, the switch configured to send a signal to the control board when actuated (par. 24, lines 21-27).
Further, DEMPSEY discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in response to the temperature of the heated air exceeding a threshold (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose the shape memory member defining an extended position and a retracted position, the shape memory member actuating the switch when in the extend position.
KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25), which is used to actuate a limit switch (24), to define an extended position and a retracted position, such that the switch is actuated when in the extended position (col.2, lines 29-35). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that the shape memory member defined the extended and retracted positions, so as to provide that the extended position actuated the switch, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

As to claim 2, DEMPSEY, as modified by KRIECHBAUM, further discloses wherein the signal is sent by the switch to the control board to shut off the furnace and arrest the supply of combustible gas (par. 24, lines 21-27).

As to claim 5, DEMPSEY, as modified by KRIECHBAUM, further discloses wherein the threshold is between 150 and 275°F (par. 24, lines 15-18).

As to claim 6, DEMPSEY, as modified by KRIECHBAUM, further discloses wherein the limit switch assembly is attached to a cell panel of the furnace system (figure 2; par. 24, lines 3-5).

As to claim 7, DEMPSEY discloses a limit switch assembly (combination of limit switch, 72, and control board, 24) configured to sense a temperature (par. 24, lines 1-27), the limit switch assembly comprising:
a switch (72) communicatively connected to a control board (24) of a furnace (14; par. 21, lines 1-7), the switch configured to send a signal to the control board when actuated (par. 24, lines 21-27).
Further, DEMPSEY discloses the use of a bimetal, e.g., a type of shape memory member, for engagement with the limit switch (par. 24, lines 1-27), in response to the temperature of the heated air exceeding a threshold (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose the shape memory member transformable between a retracted position and an extended position in engagement with the switch.
KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25), which is used to actuate a limit switch (24), to transform from an extended position and a retracted position, such that the switch is actuated, by engagement therewith, when in the extended position (col.2, lines 29-35). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that the shape memory member is transformable between a retracted position and an extended position into engagement with the switch, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch by engagement therewith.

As to claim 8, DEMPSEY, as modified by KRIECHBAUM, further discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose wherein the shape memory member comprises a fixed end and a moveable end, the shape memory member configured to actuate the switch by extending in the direction of the moveable end when the temperature is greater than a threshold.
KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25), which is used to actuate a limit switch (24), comprises a fixed end (figure 1, end of 25 which is shown to be fixed) and a movable end (end which is attached to the shaft), such that the switch is actuated by the shape memory member by movement of the moveable end when a temperature is greater than a temperature threshold (col.2, lines 29-35) . This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that the shape memory member actuates the switch by extension when above a threshold temperature and further includes a fixed end and a moveable end, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

As to claim 9, DEMPSEY, as modified by KRIECHBAUM, further discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose wherein the switch includes a plate, such that a moveable end of the shape memory member is attached to the plate.
KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25), which is used to actuate a limit switch (24), comprises a movable end (end which is attached to the shaft) which is attached to a plate of the limit switch (shaft being extended or retracted by the shape memory alloy; col.2, lines 29-35). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that the shape memory member comprises a movable end attached to a plate of the limit switch, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

As to claim 10, DEMPSEY, as modified by KRIECHBAUM, further discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose the limit switch assembly including a bracket configured to guide the plate to actuate the switch when the shape memory member is in an extended position.
KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25), which is used to actuate a limit switch (24), includes a bracket (figure 1, end of 25 which is shown to be fixed) and a movable end (end which is attached to the shaft) configured to guide the plate (shaft) to actuate the switch, by holding the one end of the bi-metallic element in a fixed position, as understood through figure 1. This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that a bracket is include within the limit switch assembly to guide the plate to actuate the switch by the extension of the shape memory member, as previously discussed in the rejection of claim 9, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

As to claim 11, DEMPSEY, as modified by KRIECHBAUM, further discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose wherein the shape memory member is configured in a helical shape.
First, KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25) which is a helical shape (figure 1). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that the shape memory member is a helical shape, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.
Second, it would have been obvious for one having ordinary skill in the art to provide the shape memory member to be helical shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEMPSEY, in view of KRIECHBAUM, with a helical shaped shape memory member through a matter of design choice. Further, note that in the instant application, par. 37, the Applicant has not disclosed any criticality for the claimed limitations, but " The shape memory member 122 may, in certain instances, be configured in any shape capable of deforming that enables the shape memory member 122 to actuate the switch 121, for example, the shape memory member 122 may be configured in a straight wire. ".

As to claim 15, DEMPSEY discloses a method for controlling a furnace (14; par. 21, lines 1-7), the method comprising:
operating a burner (42; par. 22, lines 4-7), the burner configured to receive and ignite a supply of combustible gas and produce a heated air (par. 22, lines 4-11), the heated air defining a temperature (par. 24, lines 5-21); and
sensing, with a shape memory member (par. 24, lines 5-6), the temperature of the air (par. 24, lines 1-27); and
actuating, with the shape memory member (par. 24, lines 5-6), a switch (72) communicatively connected to a control board (24) of a furnace, when the temperature is greater than a threshold (par. 24, lines 1-27).
Further, DEMPSEY discloses the use of a bimetal, e.g., a type of shape memory member, for engagement with the limit switch (par. 24, lines 1-27), in response to the temperature of the heated air exceeding a threshold (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose the shape memory member is transformed between a retracted position and an extended position in engagement with the switch.
KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25), which is used to actuate a limit switch (24), to transform from an extended position and a retracted position, such that the switch is actuated, by engagement therewith, when in the extended position (col.2, lines 29-35). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that the shape memory member is transformed, during the actuation of the switch step of the method, between a retracted position and an extended position into engagement with the switch, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch by engagement therewith.

As to claim 16, DEMPSEY, as modified by KRIECHBAUM, further discloses further comprising wherein sensing a signal from the switch of the control board, when the switch is actuated, to shut of the furnace (par. 24, lines 21-27).

As to claim 17, DEMPSEY, as modified by KRIECHBAUM, discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose wherein the shape memory member comprises a moveable end, the shape memory member actuating, at least in part, the switch by extending in the direction of the moveable end of the shape memory member.
KRIECHBAUM, however, teaches that in the art of furnace control, that it is a known method to provide a bimetallic element (25), which is used to actuate a limit switch (24), comprises a movable end (end which is attached to the shaft), such that the switch is actuated by the shape memory member by movement of the moveable end when a temperature is greater than a temperature threshold (col.2, lines 29-35). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY by KRIECHBAUM such that the shape memory member actuates the switch by extension of the moveable end, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

As to claim 19, DEMPSEY, as modified by KRIECHBAUM, further discloses wherein the actuating of the switch (par. 24, lines 5-6) with the shape memory member is caused, at least in part, by the heating of the shape memory member with the heated air (par. 24, lines 1-27). 

As to claim 20, DEMPSEY, as modified by KRIECHBAUM, further discloses wherein the threshold is between 150 and 275°F (par. 24, lines 15-18).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMPSEY (US 2017/0067660 A1 – published 9 March, 2017), in view of KRIECHBAUM (US 2,862,666 – published 22 December, 1954) and BACHINSKI (US 2005/0208443 A1).
As to claim 14, DEMPSEY, as modified by KRIECHBAUM, does not further disclose wherein the shape memory is comprised of Nitinol. 
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the shape memory alloy/material or furnace/HVAC art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., deformability based on temperature, or some other stimulus which causes deformation of the material). Therefore, with regards to the present application, it would have been obvious for one having selected Nitinol as the shape memory member material, as one having ordinary skill within the shape memory alloy/material or furnace/HVAC art knows to select the material based on deformability based on a stimulus, such as temperature.  
Secondly, BACHINSKI teaches that Nitinol, a heat sensitive material made from NiTi, is known to deform when heated, and further is known to be used as a bimetallic switch that deforms under varying heat conditions (par. 53, lines 1-8). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal, heat sensitive, material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY, in view of KRIECHBAUM, further by BACHINSKI such that the shape memory member is comprised of Nitinol, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal, heat sensitive material to actuate the switch

Claim(s) 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMPSEY (US 2017/0067660 A1 – published 9 March, 2017), in view of KRIECHBAUM (US 2,862,666 – published 22 December, 1954) HOFSAESS (US 2012/0126930 A1 – published 24 May, 2012).
As to claim 12, DEMPSEY, as modified by KRIECHBAUM, further discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose wherein the shape memory member comprises a first and second fixed end, the shape memory member configured in an arch when the temperature is less than a threshold, the shape memory member configured in an approximately flat state when the temperature is greater than a threshold.
HORSAESS, however, teaches a bimetallic element (10 formed with sections 16 and 18) associated with a temperature-dependent switch (30). The bimetallic element is provided with a first and second fixed end (par. 116, lines 1-4; figures 3-4). More so, the bimetallic element is provided to actuate between the high temperature position and a low temperature position (par. 109, lines 1-4), wherein it would be understood that the switching between positions of the bimetallic element occurs at a transition temperature (par. 107, lines 1-4; par. 116, line 1 – par. 117, line 5).  As such, when the temperature is less than a threshold, the shape memory member (section 18) is configured in an arch (figures 3 and 5; par. 116, lines 1-8; par. 122, lines 1-3), and in an approximately flat state when above the threshold (figure 4; par. 116, lines 1-8), such that the other section of the shape memory member is arched, oppositely to the flat state section, so as to actuate the switch (par. 122, lines 1-3). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY, in view of KRIECHBAUM, by HORSAESS such that the shape memory member is provided either as an arch or a flat state during the desired position either below or above a threshold temperature and further includes a first and second fixed end, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

As to claim 13, DEMPSEY, as modified by KRIECHBAUM and HORSAESS, previously taught wherein the shape memory member is configured to actuate the switch when in the approximately flat state (see rejection of claim 12), for the reasons previously provided for defining a manner of which the bimetallic element operates to control function of the system, as explained previously. Thus, again, this is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY, in view of KRIECHBAUM and HORSAESS, by HORSAESS such that the shape memory member is provided in a flat state during actuation of the switch, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

As to claim 18, DEMPSEY, as modified by KRIECHBAUM, further discloses the use of a bimetal, e.g., a type of shape memory member, for actuation of the limit switch (par. 24, lines 1-27), in addition to the switch being normally-closed, but does not disclose wherein the shape memory member actuates the switch, at least in part, by the shape memory member changing from an arch to an approximately flat state.
HORSAESS, however, teaches a bimetallic element (10 formed with sections 16 and 18) associated with a temperature-dependent switch (30). The bimetallic element is provided to actuate between the high temperature position and a low temperature position (par. 109, lines 1-4), wherein it would be understood that the switching between positions of the bimetallic element occurs at a transition temperature (par. 107, lines 1-4; par. 116, line 1 – par. 117, line 5).  As such, when the temperature is less than a threshold, the shape memory member (section 18) is configured in an arch (figures 3 and 5; par. 116, lines 1-8; par. 122, lines 1-3), and in an approximately flat state when above the threshold (figure 4; par. 116, lines 1-8), such that the other section of the shape memory member is arched, oppositely to the flat state section, so as to actuate the switch (par. 122, lines 1-3). This is strong evidence that modifying DEMPSEY as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEMPSEY, in view of KRIECHBAUM, by HORSAESS such that the shape memory member is provided either as an arch or a flat state during the desired position either below or above a threshold temperature, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of actuation of a switch by the deformation, either extension or contraction thereof, of a bi-metal material to actuate the switch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/22/2022